Citation Nr: 0519884	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  98-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from December 1971 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1982 RO decision denied service connection for 
bilateral pes planus; the veteran did not appeal that 
decision.

2.  Evidence received since the RO decision was issued in 
December 1982 is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.


CONCLUSION OF LAW

An RO decision, issued in December 1982, denying service 
connection for bilateral pes planus is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for bilateral pes planus is 
reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for whether new 
and material evidence has been received sufficient to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.  Pertinent identified medical and other records 
have been obtained.  For the purposes of addressing the 
veteran's claim to reopen, the Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that a rating decision dated December 1982, 
denied the veteran's claim of entitlement to service 
connection for bilateral pes planus.  Although the veteran 
was informed of this determination and of his appellate 
rights in December 1982, he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for bilateral pes planus was received in February 
1997, and evidence has been received in support of the 
application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in December 1982 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative.  
Specifically, an April 1998 private medical opinion from 
A.A.K., D.P.M., a podiatric surgeon, opined that the veteran 
is currently diagnosed with bilateral pes planus that was 
aggravated during service.  

The RO denied the claim in December 1982 because there was no 
competent evidence of record that showed his preexisting 
flatfeet were aggravated during service.  

The Board finds that the evidence received since the notice 
of decision in December 1982 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current bilateral pes planus were aggravated as 
a result of service, and is of such significance that it must 
be considered together with all other evidence to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material and that the claim for service connection for 
bilateral pes planus must be reopened.   

Having reopened the claim, the Board finds that a remand for 
further development is necessary before addressing the issue 
on appeal.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral pes planus, the 
claim is reopened.





REMAND

The key issues in this claim are whether the veteran's 
bilateral pes planus was incurred in active service (direct 
service connection) or, in the alternative, whether it was 
pre-existing but aggravated during active service. 

According to the August 1974 enlistment examination report, 
the examiner noted that the veteran had mild, bilateral pes 
planus that was not considered disabling.  Subsequent service 
medical records and reserve medical records appear to be 
negative with respect to complaints or treatment for 
bilateral pes planus.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004). Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2004). 

A veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination. 38 U.S.C.A. § 1111 (West 2002).

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service. A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease. Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. 1153 
(West 2002); 38 C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected. See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

The laws further provide that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). Importantly, 
the VA Office of the General Counsel determined that VA must 
show by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service. See VAOPGCPREC 3-03 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id. The 
Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002). Also pertinent in 
this case is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

At the time the RO decided the veteran's case in December 
1982, VA still had the burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability pre-existed service. However, if VA met 
this burden, then it had the burden to rebut the presumption 
by a preponderance of the evidence (a lower standard) that 
the pre-existing disorder was not aggravated by service. Now, 
VA must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

In light of Wagner and VAOPGCPREC 3-03 (both were issued 
after the RO's December 1982 decision), the claim must be 
reconsidered based on both direct service connection and 
aggravation of pre-existing pes planus on the "clear and 
unmistakable evidence" standard.

The Board acknowledges that the veteran submitted a medical 
opinion report of Dr. A.A.K, a surgical podiatrist. Dr. A.A.K 
reportedly examined the veteran and generally concluded, 
among other things, that the veteran's pes planus should be 
service-connected. This report does not adequately or 
specifically address the key issue of etiology, and more 
particularly, whether pes planus itself was chronically 
aggravated beyond the normal course or natural progression of 
the disorder during active service. Thus, in consideration of 
the foregoing, the Board finds that a VA examination is 
warranted on remand to squarely address this issue.

Finally, the veteran should be provided notice pursuant to 38 
U.S.C.A. § 5103(a). The veteran filed his claim to reopen 
before the enactment of VCAA.  Although the notice was 
sufficient to reopen the issue, as discussed above, VA has 
not issued a letter that has specifically told the veteran 
the evidence he should submit and the evidence VA will 
obtain.

In consideration of the foregoing, the bilateral pes planus 
claim is remanded for the following actions, after which a de 
novo review should be conducted by the RO:

1.  The veteran should be provided notice 
pursuant to 38 U.S.C.A. § 5103(a). This 
notice should specifically tell him the 
evidence he should submit and the 
evidence VA will obtain with respect to 
the issue of service connection for 
bilateral pes planus.

2.  Schedule the veteran for a VA 
examination by a qualified medical 
professional, such as an orthopedist, to 
first diagnose the veteran's claimed foot 
disorder(s), and then determine, 
following a review of the claims folders, 
for each diagnosed foot disorder whether 
it is at least as likely as not (i.e., by 
a probability of 50 percent), more likely 
than not (i.e., by a probability higher 
than 50 percent), or less likely than not 
(i.e., by a probability less than 50 
percent), that the diagnosed disorder 
began or was aggravated during the 
veteran's active military service or 
reserve service.

?	More specifically, the examiner 
should offer an opinion as to 
whether it is at least as likely as 
not that such bilateral foot 
disorder(s) existed prior to service 
(see discussion of service medical 
records above - a bilateral flatfeet 
disorder was noted on the veteran's 
August 1974 service entrance 
examination report) and, if so, was 
aggravated (chronically worsened 
beyond a natural progression of the 
disorder) during active service. If 
arthritic changes are noted in the 
feet based upon diagnostic testing 
(e.g., x-ray), then the examiner 
also should state the likely onset 
of such changes. Finally, the 
examiner should state (if it is 
determined that there was no pre-
existing foot disorder) whether it 
is as likely as not that the 
currently diagnosed disorder was 
incurred in active service.

?	The specific bases and rationale for 
the examiner's opinion should be 
provided in a written report. If the 
examiner is not able opine on any 
requested issue or question without 
resorting to conjecture or 
speculation, he/she should so state 
and explain the reasons therefor. 
Diagnostic testing, if deemed to be 
warranted by the examiner, should be 
performed.

?	The examiner must review the 
veteran's medical history as 
documented in the claims folders, 
and in particular, the service and 
reserve medical records, the April 
1998 private medical opinion from 
A.A.K., D.P.M., a podiatric surgeon, 
and this remand order, before 
issuing the opinion requested 
herein. The report should 
specifically state whether the 
claims folders were reviewed.

?	Associate with the claims folders 
the examiner's written 
report/opinion, along with 
diagnostic testing records, if any.

3.  After completion of the above, review 
the entire claims folders and 
readjudicate the claim. See Wagner and 
discussion above. If any determination 
remains unfavorable to the veteran, he 
and his counsel should be provided an 
updated Supplemental Statement of the 
Case, specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it. 
Thereafter, if in order, return the claim 
to the Board for further review.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim. At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


